NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HUIYUN HUANG,                                     No. 12-70254

               Petitioner,                        Agency No. A095-316-219

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Huiyun Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Huang’s motion to reopen as

untimely because the motion was filed over six years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Huang failed to present sufficient evidence of

changed circumstances in China to qualify for the regulatory exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”).

      We reject Huang’s contention that the BIA misapplied Chen v. Mukasey,

524 F.3d 1028 (9th Cir. 2008). See Chen, 524 F.3d at 1030-32 (a petitioner subject

to a final order of removal must file a successive and untimely asylum application

with the BIA subject to 8 U.S.C. § 1229a(c)(7), which does not include an

exception to the time and number limits based on a change in personal

circumstances). Huang’s contention that the BIA required her to show a

“particular change” in country conditions is also unsupported by the record.




                                           2                                    12-70254
      Finally, we do not reach Huang’s contention that she is prima facie eligible

for relief because the BIA did not deny her motion on this basis. See Najmabadi,

597 F.3d at 986.

      PETITION FOR REVIEW DENIED.




                                         3                                   12-70254